DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1 & 8 recite the broad recitation “protective device”, and the claim also recites “(e.g. thermal circuit breaker)” which is the narrower statement of the range/limitation. . The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
It is unclear if the independent claims require that the protective device be a thermal circuit breaker or if a thermal circuit breaker is but one example of an appropriate protective device.  The broad limitation followed by the narrow limitation, the use of “e.g.” and the thermal circuit breaker language being contained in parentheses all make the independent claims indefinite as it is unclear if the claim requires the protective device to be a thermal circuit breaker or not.  The claims should be amended to make it clear as to what is being claimed.  For the purposes of this office action, it is being assumed that Applicant intended the independent claims to require that the protective device be a thermal circuit breaker.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 & 15 are rejected under 35 U.S.C. 103 as being anticipated by Tanabe (US 2015/0357856) in view of Roberts (4,706,151).

With regard to claim 1, Tanabe, in Figures 1, 2 & 5, discloses a direct current (DC) overvoltage monitoring and protection device (paragraph 0065 teaches that the device protects against overcharge, or overvoltage, in a battery system which is DC), comprising: an overvoltage sensor (60 of Fig. 5) operably connected to an electrical power input line (L1 or L2), the overvoltage sensor configured to change state upon detection of a voltage over a preselected voltage (paragraph 0098) and timing threshold (paragraph 0108); an overvoltage relay (51) operably connected to the overvoltage sensor, the overvoltage relay including one or more relay switches (52) configured to move between a first position and a second position when the voltage over the preselected threshold is detected (paragraph 0065); and an independent relay power source (41 of Fig. 2 or 69 of Fig. 5) operably connected to the overvoltage relay to provide electrical power to the overvoltage relay, separate from the electrical power being monitored via the electrical power input line (as seen in the Figures, the relay coil power supply is not connected to the battery 10). 

Roberts, in Figure 1, teaches a relay (RYZ and R7) to provide power from a source (B+) to a load (18).  The coil of the relay is powered by an independent relay power source (Vs).  It is further taught that the independent relay power source is operably connected to the relay via a protective device (16, R6 & R8) which is a thermal circuit breaker (column 3, lines 16-27).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Tanabe with Roberts, by including a thermal circuit breaker between the power source and relay coil as taught by Robert in the circuit of Tanabe, for the purpose of ensuring that an overcurrent condition does not damage the relay coil.   

With regard to claims 2-7, Tanabe in view of Roberts discloses the device of claim 1, and further discloses that the  first position is a closed position during normal operation, and the second position is an open position when the voltage over the preselected threshold is detected (Tanabe, paragraph 0083 teaches that when an overvoltage is detected, the excitation current to the relay is switched from ON to OFF) (re claim 2), wherein when the one or more relay switches are in the open position, the flow of electrical power through the DC overvoltage monitoring and protection device is stopped (this would necessarily be the case as the relay couples the battery to the inverter) (re claim 3), wherein the one or more relay switches are latched in the open position via the electrical power supplied to the overvoltage relay via the independent relay power source when the voltage over the preselected threshold is detected (via latch circuit 64 of Tanabe) (re claim 4), further comprising a relay enable/reset switch (30 of Fig. 5) operably connected to the overvoltage relay to allow for reset of the one or more relay switches from the second position to the first position (paragraph 0092 of Tanabe teaches that an battery ECU provides an activation signal to close the relay switch) (re claim 5), wherein the overvoltage relay is operably connected to one or more electrical isolation component coil lines (re claim 6), further comprising a relay circuit breaker operably connected to the relay power source and the overvoltage relay (Tanabe, the transistor 68 can be taken to be a circuit breaker coupled between the power source 69 & the relay coil 51) (re claim 7).

With regard to claim 8, Tanabe, in Figures 1, 2 & 5, discloses a direct current (DC) electrical system interconnection comprising: an electrical power input line (PL) operably connected to an input direct current (DC) power source (10); one or more electrical power output lines operably connected to one or more components (22) to provide electrical power thereto; and a (DC) overvoltage monitoring and protection device (paragraph 0065 teaches that the device protects against overcharge, or overvoltage, in a battery system which is DC) operably connected to the electrical power input line and the electrical power output line, comprising: an overvoltage sensor (60 of Fig. 5) configured to change state upon detection of a voltage over a preselected voltage (paragraph 0098) and timing threshold (paragraph 0108); an overvoltage relay (51) operably connected to the overvoltage sensor, the overvoltage relay including one or more relay switches (52) configured to move between a first position and a second position when the voltage over the preselected threshold is detected (paragraph 0065); and a relay power source (41 of Fig. 2 or 69 of Fig. 5) operably connected to the overvoltage relay to provide electrical power to the overvoltage relay, separate from the electrical power being sensed via the electrical power input line (as seen in the Figures, the relay coil power supply is not connected to the battery 10).
Tanabe does not teach that the independent relay power source is operably connected to the overvoltage relay via a protective device (e.g. thermal circuit breaker).  
Roberts, in Figure 1, teaches a relay (RYZ and R7) to provide power from a source (B+) to a load (18).  The coil of the relay is powered by an independent relay power source (Vs).  It is 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Tanabe with Roberts, by including a thermal circuit breaker between the power source and relay coil as taught by Robert in the circuit of Tanabe, for the purpose of ensuring that an overcurrent condition does not damage the relay coil.   

With regard to claims 9-13 & 15, Tanabe in view of Roberts discloses the device of claim 1, and further discloses that electrical power is provided to the one or more components when the one or more relay switches are in the first position (as seen in Fig. 1 of Tanabe, the closed switch connects the battery and the converter) (re claim 9), wherein the first position is a closed position during normal operation, and the second position is an open position when the voltage over the preselected threshold is detected (paragraph 0083 of Tanabe teaches that when an overvoltage is detected, the excitation current to the relay is switched from ON to OFF) (re claim 10), wherein when the one or more relay switches are in the open position, the flow of electrical power to the one or more components via the through the one or more electrical power output lines (as seen in Fig. 1 of Tanabe) (re claim 11), wherein the one or more relay switches are latched in the open position via the electrical power supplied to the overvoltage relay via the relay power source when the voltage over the preselected threshold is detected (via latch circuit 64 of Tanabe) (re claim 12), further comprising a relay reset switch (30 of Fig. 5) operably connected to the overvoltage relay to allow for reset of the one or more relay switches from the second position to the first position (paragraph 0092 of Tanabe teaches that an battery ECU provides an activation signal to close the relay switch) (re claim 13), further comprising a relay circuit breaker operably connected to the relay power source and the overvoltage relay (the transistor 68 of Tanabe can be taken to be a circuit breaker coupled between the power source 69 & the relay coil 51) (re claim 15).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tanabe in view of Roberts as taught in claim 13 and further in view of Bax (US 2009/0086396).

With regard to claim 14, Tanabe teaches the DC system interconnection of claim 13.  
Tanabe does not teach that the relay reset switch is located at a cockpit of an aircraft.  
Bax, in Figures 2 & 19, teaches a protection circuit for a DC power system similar to Tanabe.  As taught in paragraph 0154, the reset switch is placed in an aircraft cockpit. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Tanabe with Bax, by placing a reset switch and the system in an aircraft, for the purpose of increasing the kind of systems the device can be used in and which can be easily reset by a user.   

Claims 16 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe in view of Roberts as taught in claim 8 and further in view of Petkovic (US 6,037,728).

With regard to claim 16, Tanabe in view of Roberts teaches the device of claim 8.  
Tanabe in view of Roberts does not teach that the input power source is a transformer rectifier unit.  
Petkovic, in Figure 2, teaches a vehicle power system similar to Tanabe.  It is further taught that the power source can be a transformer rectifier unit (column 2, lines 45-55).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Tanabe in view of Roberts with Petkovic, by Using the TRU of Petkovic as the power source of Tanabe, for the purpose of allowing a greater number of power source options available to the user thus increasing the marketability of the device.   

With regard to claim 17, Tanabe in view of Roberts teaches the device of claim 8.  

Petkovic, in Figure 1, teaches Petkovic, in Figure 2, teaches a vehicle power system similar to Tanabe.  It is further taught that the DC power source is a transformed rectifier unit (50) powered from an AC power source (38 & 40) (column 2, lines 45-55).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Tanabe in view of Roberts with Petkovic, by Using the TRU of Petkovic as the power source of Tanabe, for the purpose of allowing a greater number of power source options available to the user thus increasing the marketability of the device.   

Allowable Subject Matter
Claim 18 is allowable.

Claim 18 is allowable because the prior art of record does not teach or fairly suggest a DC system interconnection comprising all the features as recited in the claims and in combination with the overvoltage protection being engaged based off of AC voltage when sensing DC voltage from a TRU.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 & 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The independent claims have been amended to overcome the previous rejection.  As a result, further search was conducted and the independent claims are now rejected over Tanabe in view of Roberts.  Applicant has amended claim 18 to be in independent form including the language of all claims 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986.  The examiner can normally be reached on M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Scott Bauer/Primary Examiner, Art Unit 2839